[Cite as State ex rel. Agosto v. Gallagher, 131 Ohio St.3d 176, 2012-Ohio-563.]




 THE STATE EX REL. AGOSTO, APPELLANT, v. GALLAGHER, JUDGE, APPELLEE.
[Cite as State ex rel. Agosto v. Gallagher, 131 Ohio St.3d 176, 2012-Ohio-563.]
Mandamus—Procedendo—Res judicata bars successive writ for same relief—
        Allied-offense claims not cognizable in extraordinary-writ action—
        Sentencing entry provided sufficient notice of postrelease control—
        Judgment denying writs affirmed.
  (No. 2011-1604—Submitted February 8, 2012—Decided February 16, 2012.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                              No. 96670, 2011-Ohio-4514.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals denying the claims
of appellant, Jose Agosto Jr., for writs of mandamus and procedendo to compel
appellees, Judge Hollie L. Gallagher and the Cuyahoga County Court of Common
Pleas, to resentence him to a lawful sentence that constitutes a valid final
judgment.
        {¶ 2} Agosto has already unsuccessfully sought resentencing by raising a
similar claim for writs of mandamus and procedendo. State ex rel. Agosto v.
Cuyahoga Cty. Court of Common Pleas, 119 Ohio St.3d 366, 2008-Ohio-4607,
894 N.E.2d 314. The court of appeals correctly concluded that res judicata bars
Agosto from instituting a successive writ action for the same relief. State ex rel.
Clutter v. Wiseman, 127 Ohio St.3d 214, 2010-Ohio-4987, 938 N.E.2d 328.
        {¶ 3} Moreover, Agosto’s allied-offense claims are nonjurisdictional and
are not cognizable in an extraordinary-writ action. See Smith v. Voorhies, 119
Ohio St.3d 345, 2008-Ohio-4479, 894 N.E.2d 44, ¶ 10 (habeas corpus). Agosto
                            SUPREME COURT OF OHIO




had an adequate remedy in the ordinary course of law to raise his claims in an
appeal from his sentencing entry.
       {¶ 4} Finally, Agosto’s sentencing entry “sufficiently included language
that postrelease control was part of his sentence so as to afford him sufficient
notice to raise any claimed errors on appeal rather than by extraordinary writ.”
State ex rel. Pruitt v. Cuyahoga Cty. Court of Common Pleas, 125 Ohio St.3d
402, 2010-Ohio-1808, 928 N.E.2d 722, ¶ 4; State ex rel. Castro v. Corrigan, 129
Ohio St.3d 342, 2011-Ohio-4059, 952 N.E.2d 497, ¶ 3.
                                                             Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                            _____________________
       Jose Agosto Jr., pro se.
       William D. Mason, Cuyahoga County Prosecuting Attorney, and James E.
Moss, Assistant Prosecuting Attorney, for appellees.
                           ______________________




                                        2